Title: James Madison to Fletcher and Toler, 14 October 1827
From: Madison, James
To: Fletcher & Toler


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                 Octr. 14 1827
                            
                        
                        
                        
                        I ask the favor of you to make the following corrections, omitted to be made in the paper sent you a few days
                            ago, viz.Erase the words, "limit to the power of Congress over trade, to regulations having
                                revenue alone for their object"and insert: "exclude from the power of Congress over commerce, regulations
                            having for their object, the protection and encouragement of domestic manufactures" With respect
                        
                            
                                J. M.
                            
                        
                    